Citation Nr: 1033639	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for anxiety disorder, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to July 
1989.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from April 2003 and July 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

In November 2007, the Board issued a decision which denied the 
Veteran's claims herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2009, based on a Joint Motion 
for Remand (Joint Motion), the Court issued an Order remanding 
this case for compliance with the Joint Motion.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
based on the Joint Motion, the Court remanded the Board's 
decision in this matter for development in compliance with the 
Joint Motion.  Accordingly, in order to prevent prejudice to the 
Veteran, the November 2007 decision of the Board must be vacated 
in its entirety, and a new decision will be entered as if the 
November 2007 decision by the Board had never been issued.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a head injury and anxiety disorder, to include as 
secondary to a service-connected disorder.  The Veteran claims 
that in April 1989, he sustained a head injury requiring 
emergency room treatment at a private medical facility in 
California.  Based upon the Joint Motion, the Board finds there 
is a further duty to assist the Veteran with his claims therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

There is a heightened obligation to assist the claimant in 
developing a claim, as part of the Veteran's service treatment 
records is not available.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  The 
Veteran's service treatment records were originally obtained and 
associated with the claims file but the file was lost at some 
point prior to and subsequently reconstructed in 1997.  In 
February 2004, the RO procured the Veteran's service personnel 
records and partial medical records in microfiche form, which 
were associated with the claims file.  While these circumstances 
have been previously notified to the Veteran, the Veteran was not 
provided with a written notice of the unavailability of these 
records that meets the requirements under 38 C.F.R. § 3.159(e).  
Accordingly, a remand is required so that the Veteran can be 
given a proper notice of the unavailability of his service 
treatment records and informed of alternative evidence to support 
his claim.

In addition, the RO should obtain additional evidence pertinent 
to the Veteran's claims herein that has been identified by the 
record.  An October 1993 VA treatment report reflects that the 
Veteran underwent a psychological testing at the Ann Arbor VA 
Medical Center in 1993.  However, these records are not included 
in the claims file.  VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part of 
the record before VA, even where they are not actually before the 
adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, the record includes a January 2006 letter from the 
Social Security Administration (SSA) notifying that a fully 
favorable decision was rendered with respect to the Veteran's 
claim for benefits.  However, there is no indication in the 
record that the Veteran's records have been requested from SSA.  
When VA is on notice that there are SSA records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, pursuant 
to the Joint Motion, the Board must seek to obtain these records 
before proceeding with the appeal.


Finally, in disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, 
which requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

The Veteran now contends that the medical evidence, dated as 
early as in November 1993, shows that he experienced cognitive 
difficulties and such problem was a result of the claimed head 
injury in 1989.  To that end, a November 1993 VA psychology 
report reflects that the Veteran was unable to read all the 
questions on a Minnesota Multiphasic Personality Inventory (MMPI) 
test and that he got too upset with having to make choices and 
gave up.  The report also noted that the Veteran appeared to be 
fearful of finding out how sick he might be and that he began to 
cry when the VA examiner talked about the possibility of the 
Veteran being a closed head injury victim.  A December 1993 VA 
psychology report noted that the Veteran was very slow to process 
thought and easily confused with variables in problems.  It was 
also noted that the Veteran was fearful that tingling on the side 
of his head might be from an injury-related wound received about 
7 years ago.  The Veteran reported that he was knocked 
unconscious at the time of the head injury in question, and as a 
result of the trauma of the incident he has no recollection of 
the actual circumstances of the injury.  The record includes a 
single page of documentation from the a medical private facility 
that the Veteran was admitted, treated, and released from the 
emergency room in a single day in April 1989, but this record 
does not give any details as to the injury the Veteran claims to 
have sustained.  The Veteran also submitted several photographs 
of himself and of his claimed head wound.


In short, although the medical evidence of record does not 
contain any objective medical evidence of the circumstances of 
the injury, in light of the Veteran's newly raised assertion that 
he has experienced cognitive difficulties as a result of the head 
injury, the evidence shows that such symptom manifested only 
about three to four years after separation from service.  
Moreover, the November 1993 VA psychology report suggested the 
possibility that the Veteran was a victim of a closed head 
injury.  Therefore, the Board finds that the low threshold 
described in McLendon has been reached and the Veteran must be 
afforded an appropriate VA examination to determine the current 
existence and etiology of any residuals of a head injury found.  
See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for service connection for 
anxiety disorder, to include as secondary to a service-connected 
disorder, the Joint Motion found that this issue is inextricably 
intertwined with the Veteran's claim for entitlement to service 
connection for residuals of a head injury.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his 
representative with a notice that includes an 
explanation as to the information or evidence 
needed to establish service connection for 
anxiety disorder on a secondary basis.  38 
U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.310, 
3.159(b); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The RO must contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to ascertain whether the Veteran's 
unit histories, operating reports/lessons 
learned, morning reports, or other 
documentation are available to verify whether 
the Veteran sustained an inservice head 
injury in April, 1989.  The Veteran must 
further be informed of alternative sources 
for obtaining evidence to support his claims, 
for example, buddy statements, unit history 
searches, etc.  All attempts to locate and 
secure these records must be documented in 
the claims file.  If, after all procedurally 
appropriate actions to locate and secure the 
said records have been made and it is 
reasonably certain that such records do not 
exist or that further efforts to obtain those 
records would be futile, the RO must make a 
formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence, as required by 38 
C.F.R. § 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for residuals of a head 
injury and anxiety disorder, to include the 
report of the psychological testing conducted 
at the Ann Arbor VA Medical Center in 1993.  
The RO must then obtain copies of the related 
medical records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure the same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.  

4.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA benefits.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given an 
opportunity to respond.

5.  After the above records are obtained to 
the extent available, the RO must afford the 
Veteran an appropriate VA examination to 
determine the etiology of any current 
residuals of a head injury.  The claims file 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
medical records of record, the examiner must 
identify any residuals of a head injury 
found, and for each identified disorder(s) 
the examiner must provide an opinion as to 
whether it was caused or aggravated by the 
Veteran's military service, to include the 
claimed head injury in 1989.

A complete rationale for all opinions must be 
provided.  If any requested opinion cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

6.  Thereafter, the RO must also obtain a VA 
examination to determine the etiology of the 
Veteran's anxiety disorder.  The claims file 
must be provided to and reviewed by the 
examiner.  Following a review of the entire 
claims file, the examiner must provide an 
opinion as to whether the anxiety disorder 
was caused or aggravated by the Veteran's 
military service.  The VA examiner must also 
provide an opinion as to whether any current 
anxiety disorder is caused or aggravated by 
any of the Veteran's service-connected 
disabilities.  

A complete rationale for all opinions must be 
provided.  If any requested opinion cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

7.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

8.  The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

9.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the RO 
must readjudicate the Veteran's claims on 
appeal, taking into consideration any newly 
acquired evidence submitted.  If any of the 
claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

